Title: From Benjamin Franklin to [Grey Cooper], [1764?–1775]
From: Franklin, Benjamin
To: Cooper, Sir Grey


Sir,
[1764?–1775]
I used to put two Ounces of Bark finely powdered into a Bottle of Wine, and let it stand 24 Hours, in which time it will have given to the Wine a sufficient Quantity of its Virtue, and the Powder itself will be pretty well subsided. When I had drank two or three Glasses out of the Bottle, I used to fill it up with fresh Wine, because the Bark will not give forth all its Virtue to the first Quantity of Wine, but continues communicating more as fresh Wine offers to receive it, so that on the whole I suppose I may have drank a Gallon of Wine off the first Quantity of Bark. Every time I pour’d out a Glass to drink, I us’d to shake the Bottle, generally not ’till I had fill’d my Glass; but sometimes before, when I felt any feverish Indisposition and chose to have some of the Substance of the Bark expecting thence greater or more speedy Effects. I am, Yours affectionately
B Franklin
